Name: 96/41/EC: Council Decision of 8 January 1996 appointing a member and an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 1996-01-17

 Avis juridique important|31996D004196/41/EC: Council Decision of 8 January 1996 appointing a member and an alternate member of the Committee of the Regions Official Journal L 012 , 17/01/1996 P. 0013 - 0013COUNCIL DECISION of 8 January 1996 appointing a member and an alternate member of the Committee of the Regions (96/41/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decision of 26 January 1994 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 1994 to 25 January 1998 (1),Whereas a seat as a member of the Committee has become vacant following the resignation of Mr LiÃ ©nard, notified to the Council on 17 October 1995;Whereas a seat as an alternate member of the Committee has become vacant following the resignation of Mr Thys, notified to the Council on 25 March 1994;Having regard to the proposal from the Belgian Government,HAS DECIDED AS FOLLOWS:Sole Article 1. Mr Jean-Pierre GrafÃ © is hereby appointed a member of the Committee of the Regions in place of Mr LiÃ ©nard for the remainder of his term of office, which runs until 25 January 1998.2. Mr HervÃ © Hasquin is hereby appointed an alternate member of the Committee of the Regions in place of Mr Thys for the remainder of his term of office, which runs until 25 January 1998.Done at Brussels, 8 January 1996.For the CouncilThe PresidentW. LUCCHETTI(1) OJ No L 31, 4. 2. 1994, p. 29.